AO 94 (Rev. 01/09) Commitment to Another District



                                     United States District Court
                                                               for the

                                                    Northern District of California


                 United Slates of America
                               V.

                                                                         Case No.       18-mj-71434-MAG
                  Angelina Marie Serrano
                                                                             Charging District's
                           Defendant                                         Case No.      18-cr-3737-WQH


                                            COMMITMENT TO ANOTHER DISTRICT


         The defendant has been ordered to appear in the         Southern                District of California
The defendant may need an interpreter for this language:

         The defendant:         • will retain an attorney.
                                SZf is requesting court-appointed counsel.
         The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly Scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date: QgioUe/ ll, 30(R                                           'llLKj^AAXJI^^           Judge's signature

                                                                             Virginia K. DeMarcWJVIagistrate_Judge
                                                                                        Printed name and title
